Citation Nr: 1234798	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-44 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for post-traumatic arthritis of the left knee.

2.  Entitlement to a disability rating greater than 10 percent for patellar chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims of entitlement to disability ratings greater than 10 percent for post-traumatic arthritis of the left knee and greater than 10 percent for patellar chondromalacia of the right knee.  

A Travel Board hearing was held at the RO in March 2011 before a Veterans Law Judge who subsequently retired from the Board.  A copy of the March 2011 Board hearing transcript has been added to the record.

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As the Board noted in its September 2011 remand, the issues of entitlement to service connection for a left hip disability, a right hip disability, and for a back disability, each to include as due to service-connected right and left knee disabilities, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred each of these claims to the RO/AMC for appropriate action in September 2011.  In August 2012, the AMC declined jurisdiction over these claims and referred them to the RO.  To date, however, the RO has not taken action on any of these claims.  Therefore, the Board does not have jurisdiction over these claims and they are referred again to the RO for appropriate action.  

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected right and left knee disabilities are both more disabling than currently evaluated.

As noted in the Introduction, the Veterans Law Judge who held the Travel Board hearing in this case in March 2011 and signed the September 2011 Board remand subsequently retired from the Board.  The Board notified the Veteran in August 2012 correspondence that the Veterans Law Judge who held his Board hearing in March 2011 had retired from the Board and he was entitled to a new Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  In response, the Veteran asked for a new videoconference Board hearing at the RO.  Thus, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

